Citation Nr: 0205168	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

2.  Entitlement to an effective date earlier than January 30, 
1992, for the grant of service connection for 
hypertension/heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

As a preliminary matter, the Board observes that the 
submission of new and material evidence by a claimant to 
reopen a previously denied claim is a jurisdictional 
prerequisite to the reexamination of the claim by the Board.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2001).  Accordingly, even though 
the RO, as shown as part of a July 1996 rating decision, 
found that new and material evidence sufficient to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disability had been received, the Board has 
recharacterized this issue on appeal as whether new and 
material evidence has been submitted that is sufficient to 
warrant the reopening of the respective claim.  

In January 2002, the veteran was afforded a videoconference 
hearing which was conducted by the undersigned member of the 
Board.  A transcript of that hearing has been associated with 
the record on appeal.  

The Board also notes that the veteran appears to have raised 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  Review of the record 
reflects that while the RO has incorporated PTSD as part of 
the veteran's current claim concerning entitlement to service 
connection for an acquired psychiatric disorder, the RO is 
not shown to have adjudicated the issue of entitlement to 
service connection for PTSD as part of a rating decision.  As 
such, this matter is therefore referred to the RO for 
appropriate action.  

This decision will address only the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim seeking entitlement to service connection for an 
acquired psychiatric disability.  The issue of entitlement to 
an effective date earlier than January 30, 1992, for the 
grant of service connection for hypertension/heart disease 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder and of the action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
issue addressed in this decision.

3.  In an April 1985 decision, the Board denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

4.  The evidence added to the record subsequent to the April 
1985 Board includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which is so significant that it must be considered in order 
to fairly decide the issue concerning entitlement to service 
connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 1985 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder has been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim (concerning entitlement to service connection 
for an acquired psychiatric disorder) to reopen was received 
prior to August 29, 2001, the Board finds the amendment to 
38 C.F.R. § 3.156(a) is inapplicable in this case and the 
claim must be considered based upon the law effective prior 
to that revision.

To the extent the VCAA may create an additional duty under 
section 5103 for VA to notify a claimant and the claimant's 
representative, if any, of evidence necessary to substantiate 
a claim, the Board finds the veteran and his representative 
were adequately notified of the evidence necessary to 
substantiate claim as to the matter on appeal.  The veteran 
was notified in the November 1992 rating decision of record 
as to why his claim for service connection for an acquired 
psychiatric disorder was denied.  Further, a March 1993 
statement of the case (SOC) informed the veteran of the 
reasons why his claim for entitlement to service connection 
was denied.  Additionally, the SOC also informed the veteran 
of the applicable regulatory requirements concerning the 
claim.  Also, several supplemental statements of the case 
(SSOCs) informed the veteran in detail why his claim was 
being denied.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the above-
cited rating decisions, SOC and SSOCs informed the veteran of 
the information and evidence needed to support his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  Review of the evidentiary 
record does not show that the veteran has indicated that 
there are other medical records which have not been obtained 
by VA and which the review of may be beneficial.  The veteran 
has been afforded VA examinations regarding the diagnosed 
psychiatric disability at issue.  In addition, he appeared 
and presented testimony at personal hearings before local RO 
hearing officers in August 1993 and April 1997, as well as 
before the undersigned member of the Board in January 2002 
via a teleconference hearing.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

Various regulations provide several devices for establishing 
service connection.  If a chronic disease shown as such in 
service is diagnosed at any time after service, it is service 
connected.  38 C.F.R. § 3.303(b) (2001).  Evidence of 
continuity of symptomatology is only required where 
chronicity is not shown in service or during a presumptive 
period.  Id.  Any disease first diagnosed after service may 
be service connected if all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated by service, without regard to presumptive periods.  
38 C.F.R. § 3.303(d) (2001).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).

The Board also notes that while the September 1997 SSOC 
referenced the "reasonable possibility of a change in the 
outcome" requirement that was invalidated by Hodge, the 
veteran has not been prejudiced by adjudication of his appeal 
without first remanding the case to the RO for consideration 
of the recent ruling in Hodge and issuance of another SSOC.  
See Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993) (citing 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  As discussed 
in Hodge, the standard set forth in 38 C.F.R. § 3.156(a) 
essentially represents a lesser burden than that imposed by 
Colvin, supra.  As the application of Hodge represents a 
lesser burden for the veteran, the Board's application of 
Hodge, and thus its use of the standard set forth in 38 
C.F.R. § 3.156(a) in this decision, has not prejudiced the 
veteran.  See Bernard, supra.  The Board also points out that 
as part of a SSOC dated in April 2001, the provisions of 38 
C.F.R. § 3.156 were included therein.

Evidence Received Prior to April 1985

The pertinent evidence of record at the time of the April 
1985 Board decision consisted of the veteran's service 
medical records, VA medical records and examination reports, 
and private medical records.  

The service medical records show a Report of Medical History, 
dated in January 1970, on which the veteran indicated that he 
had suffered from "depression" and "nervous trouble."  A 
sick call treatment record dated in August 1970 notes that 
the veteran complained of nervousness, dizziness, nausea, and 
vomiting.  At the time of the veteran's May 1971 
administrative discharge examination a psychiatric-related 
disorder is not shown to have been diagnosed.  

The veteran filed a claim for service connection for a mental 
disorder in December 1975.  

A VA hospital summary, showing that the veteran was 
discharged in January 1976, includes a diagnosis of paranoid 
schizophrenia.

Service connection was denied in a February 1976 rating 
decision for a mental disorder.  The veteran was notified of 
this decision, as well as of his appellate rights, also in 
February 1976.  The veteran did not appeal that decision, and 
it became final.  38 C.F.R. § 20.1103 (2001).

The veteran was hospitalized in a VA medical facility from 
June to August 1977; paranoid type schizophrenia was 
diagnosed.  

The veteran sought to reopen his service connection claim for 
a nervous condition in April 1983.  The claim was denied in a 
July 1983 rating decision, and the veteran thereafter 
perfected a timely appeal of this decision.

In April 1985, the Board denied service connection for an 
acquired psychiatric disorder.  The Board found that an 
acquired psychiatric disorder was not present in service, and 
schizophrenia was first clinically demonstrated many years 
after service.  The Board further found that an acquired 
psychiatric disorder was not incurred in nor aggravated by 
wartime service, nor may schizophrenia be presumed to have 
been incurred in service.   

Evidence Received after April 1985

On behalf of the veteran, the veteran's representative 
indicated as part of a letter dated in September 1986 that 
the veteran had been treated at the VA outpatient treatment 
clinic in LoJolla, California in 1971 and 1972 for his 
nervous condition.  The Board parenthetically notes that 
several attempts on behalf of the veteran were made by the RO 
to obtain these records, but such attempts proved to be 
unsuccessful.  

The veteran testified before a local VA hearing officer in 
September 1987.  Review of the hearing transcript shows that 
the veteran claimed his current psychiatric-based disorders, 
while he may have had psychiatric-related problems prior to 
his service entrance, were essentially aggravated by 
circumstances which he was subjected to during his period of 
service.  He indicated that he was subjected to much 
harassment from both the officers and crew stationed with him 
on his designated ship.  

Several VA treatment records dated in 1977 and 1978, 
associated with the record in 1992, are shown to contain a 
diagnosis of schizophrenia.

The veteran sought to reopen his claim for a "nervous 
condition" in January 1992. In a November 1992 rating 
decision, the RO determined that new and material evidence 
had not been submitted sufficient to reopen his claim.  The 
veteran thereafter perfected a timely appeal of the November 
1992 RO decision to the Board.

A VA progress note dated in April 1995 shows a diagnosis of 
schizoaffective disorder.  A VA general treatment note dated 
in October 1995 includes a diagnosis of dysthymic disorder.  

The report of a VA mental disorders examination, dated in 
March 1996, shows that the veteran claimed to have been 
racially threatened during his period of service.  Chronic 
paranoid type schizophrenia was diagnosed.  

A letter dated in August 1997, and submitted from a 
psychologist, who indicated that he had been employed since 
1991 with the VA Central Texas Health Care System, shows that 
the psychologist indicated that the veteran had been 
diagnosed with schizophrenia as well as PTSD.  He added that 
review of the veteran's military records showed that the 
veteran was involved in uncaused arguments, restless 
behavior, and problems with authority during his period of 
service.  The psychologist added that the veteran had denied 
having psychiatric-related problems at the time of his 1971 
service discharge to avoid being negatively affected in his 
civilian life.  The psychologist opined that the veteran had 
the above-mentioned psychological problems while in the 
military and that they had worsened after his discharge from 
the United States Navy.

A June 1999 VA primary nursing outpatient treatment note 
indicates that the veteran was being followed for treatment 
for depression.

Also of record is the report of a June 2001 VA aid and 
attendance examination which includes a diagnosis of chronic 
schizophrenia.  The report also noted that the veteran was 
not taking medications for this disorder.  

As noted above, the veteran provided testimony in the course 
of a January 2002 videoconference hearing conducted by the 
undersigned Board member.  He testified that he had last been 
treated at the VA mental hygiene clinic about four or five 
months ago, at which time he was treated for schizophrenia 
and PTSD.  

As stated above, the veteran is seeking to reopen his claim 
for entitlement to service connection for an acquired 
psychiatric disorder, which was denied in April 1985.  The 
Board may reopen and reconsider that claim only if he 
presents new and material evidence.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for an acquired psychiatric disorder.  "New" evidence has 
been submitted, specifically, the above-discussed August 1997 
letter submitted from a psychologist who indicated that he 
had been employed since 1991 with the VA Central Texas Health 
Care System.  The psychologist, in noting that the veteran 
had been diagnosed with schizophrenia, opined that the 
veteran had psychological problems while in the military 
which became worse after his discharge from the United States 
Navy.

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for an acquired 
psychiatric disorder.  As a general rule, the credibility of 
evidence is presumed when determining whether to reopen a 
claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, the Board finds that new and material evidence has 
been received with regard to the veteran's claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective prior to 
August 21, 2001).

Accordingly, as new and material evidence has been presented, 
the veteran's claim for service connection for an acquired 
psychiatric disability is reopened and must be considered in 
light of all the evidence, both old and new, with evaluation 
of the probative value of the evidence.  However, in view of 
the reopening of the claim for service connection for an 
acquired psychiatric disability, this issue is further 
addressed in the REMAND of this decision.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent the appeal is 
granted.  


REMAND

The Board observes that the veteran has not been afforded a 
VA psychiatric examination in order that the nature and 
etiology of his diagnosed psychiatric-based disorders, to 
include schizophrenia and depression, could be ascertained.  
The Board also observes that the veteran has provided recent 
testimonial evidence to the effect that he has been recently 
treated for his psychiatric disorders at a VA medical 
facility.  Therefore, the Board finds additional development 
is required prior to a determination on the merits.

The veteran also seeks an earlier effective date, prior to 
January 30, 1992, for the award of service connection for 
hypertension/heart disease.  However, the Board notes that in 
the course of his January 2002 videoconference hearing the 
veteran raised the issue of clear and unmistakable error 
(CUE) as to the June 1972 rating decision which originally 
denied his claim for hypertension.  Inasmuch as a finding of 
CUE in the prior June 1972 rating decision could 
significantly impact the determination of the earlier 
effective date claim, the Board finds that the two issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  In this case, however, the RO has not 
yet considered the veteran's CUE claim on the merits (which 
would include notification of pertinent law and regulations 
governing the claim), and it would be potentially prejudicial 
to the veteran for the Board to consider the CUE issue in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under these circumstances, a remand to enable the RO to 
consider both issues together is warranted.  The Board 
emphasizes to the veteran and his representative, however, 
that to obtain appellate consideration of the CUE issue, an 
appeal as to the denial of such an issue must be timely 
perfected.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.201, 20.202, 20.300, 20.301, 20.302 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran allegedly received 
psychiatric treatment in service during 
the period of March 1969 to May 1971.  
The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request all 
available records of this treatment.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.
2.  The RO should obtain the veteran's 
medical records from the VA Central Texas 
Health Care System for any treatment for 
psychiatric-related disorders, to include 
schizophrenia and depression during the 
period of February 2000 to the present.  
Request hospital summaries, complete 
clinical records, and outpatient  
treatment records.  All records obtained 
should be added to the claims folder.  
3.  When the requested development has 
been completed, the RO should arrange for 
the veteran to be accorded a VA 
psychiatric examination in order to 
determine the current nature, extent, and 
etiology of any diagnosed psychiatric 
disorders, to include schizophrenia and 
depression.  All indicated tests should 
be conducted.  The claims folder should 
be made available to the examiner for 
review before the examination.  It is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorder diagnosed is related to service 
or if existing prior to service whether 
it is as likely as not aggravated by 
service?  The examiner's attention is 
directed to the August 1997 
letter/opinion submitted by a 
psychologist who indicated that he had 
been employed since 1991 with the VA 
Central Texas Health Care System.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder, including the service medical 
records and the postservice medical 
records.  The report of the examination 
should include the complete rationale for 
all opinions expressed.
4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed. In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 38 
C.F.R. §§ 3.102 and 3.159) are fully 
complied with and satisfied.

5.  Following completion of the above 
development, the RO should undertake a de 
novo review of the entire record to 
determine if all the evidence, both new 
and old, warrants a grant of entitlement 
to service connection for an acquired 
psychiatric disorder.  
6.  If the determination is adverse to 
the veteran, the RO should furnish the 
veteran and his representative a SSOC in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence, both new and old, and sets 
forth the applicable legal criteria 
pertinent to this appeal.  This document 
should further include a clear and 
detailed analysis of the reasons for the 
RO's decision under the second step of 
the Manio analysis; that is, a discussion 
of why the veteran's claim for this 
benefit is not warranted by a review of 
all of the evidence.  
7.  The RO should also adjudicate the 
issue of whether the June 1972 rating 
decision, which denied a claim for 
service connection for hypertension, was 
clearly and unmistakably erroneous.  
Then, the RO should adjudicate the claim 
of entitlement to an effective date 
earlier than January 30, 1992, for the 
award of service connection for 
hypertension/heart disease. The RO should 
provide full reasons and bases for its 
determinations.
8.  If the claim of CUE in the June 1972 
rating decision is denied, the RO should 
provide to the veteran and his 
representative notification of that 
denial and the veteran's appellate 
rights. The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of the 
CUE issue, or any other issue that is not 
currently in appellate status, an appeal 
as to the denial of such an issue must be 
timely perfected.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.300, 20.301, 20.302 (2001).  
While the RO must afford the veteran and 
his representative the appropriate time 
period in which to perfect an appeal on 
the CUE issue (and should not return the 
claims file to the Board prior to the 
expiration of that time period), the 
veteran should take the appropriate steps 
to perfect an appeal as soon as is 
practicable, to avoid any further delay 
in consideration of the appeal.
9.  Unless the earlier effective date 
claim is granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case on 
this issue and afforded the appropriate 
opportunity to respond with written 
and/or other argument in response 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2001) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

